PER CURIAM.
Appellant, Kissanna Bailey, appeals the convictions she received for eleven felony and five misdemeanor offenses that resulted from a negotiated plea she entered in nine separate cases. Finding no error on *746the face of the record, we affirm. See State v. Causey, 503 So.2d 321 (Fla.1987). However, due to a scrivener’s error, we remand with directions to correct the judgment and court minutes/order in lower court case number 2011-CF-035381 to reflect that Bailey pled guilty and was convicted of the lesser included offense of burglary of an unoccupied structure pursuant to section 810.02(4), Florida Statutes.
AFFIRMED and REMANDED, with instructions.
SAWAYA, PALMER and BERGER, JJ., concur.